Citation Nr: 0020091	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to 
include spina bifida occulta.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  

The Board notes that the issue certified for appeal was 
entitlement to service connection for spina bifida.  However, 
upon further review of the veteran's original claim and 
subsequent contentions, as well as the RO decisions and the 
development accomplished in this case, the Board finds that 
the issue is more appropriately framed as entitlement to 
service connection for a back disorder, to include spina 
bifida occulta.


FINDINGS OF FACT

1.  The veteran has spina bifida occulta, which is a 
congenital or developmental disorder unrelated to service.  

2.  No other chronic back disorder was present during service 
or has been linked to an incident of the veteran's military 
service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
disorder, to include spina bifida occulta, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed spina bifida during military service, and as such, 
should be granted service connection for that disorder.  
Initially, the Board notes that this appeal was previously 
before the Board, and remanded in December 1996 for 
additional development.  The Board finds that the requested 
development has been completed, and the case is ready for 
appellate review.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.
 
A claimant for VA benefits is charged with the initial burden 
of presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  Savage, 10 Vet. App. at 498.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well-grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

The veteran's service medical records show that he was seen 
with complaints of back pain in September 1966 and October 
1966.  It was noted that he had a possible lumbosacral 
congenital deformity.  A September 1966 x-ray report 
reflected no significant abnormalities, although there was an 
incidental notation of spina bifida occulta.  Upon service 
separation, on the veteran's Report of Medical History, he 
denied recurrent back pain.  

In June 1991 the veteran filed a claim for service connection 
for "Back Problems (started at birth spina-Bifida)."  In 
January 1998, he underwent a VA examination and was diagnosed 
with spina bifida occulta, mild arthritic changes without 
radiculopathy or spinal stenosis.  The examiner opined that 
spina bifida occulta was a congenital condition, and the 
least serious of the three or four grades of spina bifida.  
He noted that many people have spina bifida occulta without 
any significant back problems.  He indicated that he had 
reviewed prior x-ray reports of the veteran's back, but that 
the early osteophyte changes seen on those x-rays were age-
related.  The examiner opined that spina bifida occulta was 
an incidental finding in people with back pain, but it has no 
direct contributing factors to the symptoms of back or low 
back conditions.  In summary, the examiner stated "I am of 
the opinion that the spina bifida occulta is an incidental 
finding, and the osteophyte formation is a part of the aging 
process, and neither one ... is connected to [the veteran's] 
service tenure."

In October 1999, the veteran underwent an additional VA 
examination and was diagnosed as having spina bifida occulta 
that was known to exist prior to entry into military service.  
It was noted that spina bifida occulta was an incidental 
finding, and not associated with any of the pain syndromes.  
The examiner opined that the veteran's "history suggests 
that there has been no aggravation of the spina bifida 
occulta."  The examiner also noted that the veteran had 
recently developed spondylosis, without spondylolisthesis, 
and that x-ray findings had shown some mild progression of 
the degenerative disease, and osteophytes.  

The examiner opined that "the spina bifida occulta is a 
congenital condition."  Further, "the spondylosis and 
degenerative disease is of a more recent origin, and it is 
part of the aging process."  The examiner concluded that 
"it is unlikely that the spina bifida occulta that was known 
to exist is unlikely to be the cause of his present back pain 
with some reduction of range of motion."

In November 1999, the RO received the veteran's records from 
the Social Security Administration.  The Board has reviewed 
those records, and finds them partially duplicative of 
evidence already of record.  Significantly, contained in 
those records is evidence of a current back disorder and a 
diagnosis of spina bifida occulta.  There is no medical 
evidence relating any current back disorder or spina bifida 
to an incident of the veteran's military service.  

Inasmuch as congenital or developmental defects are not 
diseases or injuries within the meaning of applicable VA 
legislation, 38 C.F.R. §§ 3.303(c), 4.9, the Board finds that 
the veteran's claim must be denied as not well grounded 
because he has not presented evidence of a current disability 
that is related to his active duty service.  See Epps, 126 F. 
3d at 1468.  The Board acknowledges that the veteran was seen 
with complaints of back pain during service and he has 
presented evidence of a current back disorder, in the form of 
spina bifida occulta, as well as spondylosis and degenerative 
disease..  However, because the medical evidence indicates 
that the veteran's spina bifida occulta is congenital in 
nature, the disorder may not be considered a "disease or 
injury" subject to service connection under VA laws and 
regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.  Additionally, 
there is no evidence of record that the veteran's congenital 
spina bifida occulta was aggravated during military service.  
See 38 C.F.R. § 3.306(a).  

Moreover, the veteran has not presented any evidence of a 
chronic in-service back disorder other than spina bifida 
occulta, which is related by medical evidence to a current 
back disorder.  Similarly, there is no medical evidence that 
any currently diagnosed back disorder linked to an incident 
of the veteran's military service, or that any continuing 
complaints of back pain are related to the veteran's military 
service.  See Savage, supra.  In short, because spina bifida 
occulta is a congenital disorder not subject to service 
connection under VA laws and regulations, and the record 
contains no medical evidence of a link between any current 
back disorder and service, the veteran has not presented a 
well-grounded claim.  Accordingly, the appeal must be denied.  

Since the veteran is a layperson without medical expertise or 
training, he is not competent to render opinions as to the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
offer medical opinions); see also Grottveit, 5 Vet. App. at 
93 (lay assertions of medical [etiology] cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  Rather, medical evidence is needed on this point.

In conclusion, because the veteran has not presented evidence 
of a well-grounded claim for service connection for a back 
disorder, to include spina bifida occulta, the VA is under no 
further duty to assist the veteran in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1468 ("there 
is nothing in the text of [38 U.S.C.A.] § 5107 to suggest 
that the [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well-ground the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  The Board 
further views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for a back disorder, other than 
spina bifida occulta.  See McKnight,131 F.3d at 1485; 
Robinette, 8 Vet. App. at 77-78.  In that regard, medical 
evidence is needed that establishes a nexus or link between a 
current back disorder and an incident of the veteran's active 
military service. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the veteran's claim on the merits, whereas the Board 
has concluded that the claim is not well-grounded.  When an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a back disorder, to include spina bifida 
occulta, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

